DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figs 4 and 5, reference numeral "100" does not include a lead line to indicate what is being referenced; in fig 6, reference numeral "104" does not include a lead line to indicate what is being referenced; in figs 7A-C, reference numerals "800,802,804,806,810,812,814,820,822,824" do not include a lead line to indicate what is being referenced; in fig 9, reference numerals "500,502,504,506,508" do not include a lead line to indicate what is being referenced; in fig 11A-B, reference numerals "400,402,406,408" do not include a lead line to indicate what is being referenced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2 “a user” is unclear whether the user is to be referencing that as claimed in claim 1 or a new user.
Claim 5 recites the limitation "the torque measurement value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, lines 1-2 “a pressure measurement value” is unclear whether the value is referencing that as claimed in claim 4 or a new value.
In claim 6, line 2 “a threshold pressure measurement value” is unclear whether the value is referencing that as claimed in claim 4 or a new value.
In claim 6, line 3 “an operation of the motor” is unclear whether the operation is the same as the one claimed in claims 1 and 4 or a new operation.
In claim 8, line 3 “a user” is unclear whether the user is to be referencing that as claimed in claim 1 or a new user.
In claim 11, line 4 “a user” is unclear whether the foot is to be referencing that as claimed in claim 9 or a new foot.
Claim 13 recites the limitation "the rotational bearing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the torque measurement value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, lines 1-2 “a pressure measurement value” is unclear whether the value is referencing that as claimed in claim 12 or a new value.
In claim 14, line 2 “a threshold pressure measurement value” is unclear whether the value is referencing that as claimed in claim 12 or a new value.
In claim 14, line 3 “a force” is unclear whether the force is the same as claimed in claim 12 or a new force.
In claim 15, lines 1-2 “a pressure measurement value” is unclear whether the value is referencing that as claimed in claim 12 or a new value.
In claim 15, line 2 “a threshold pressure measurement value” is unclear whether the value is referencing that as claimed in claim 12 or a new value.
In claim 19, line 3 “an operation of the motor” is unclear whether the operation is the same as the one claimed in claim 18 or a new operation.
In claim 20, lines 1-2 “a pressure measurement value” is unclear whether the value is referencing that as claimed in claim 19 or a new value.
In claim 20, line 2 “a threshold pressure measurement value” is unclear whether the value is referencing that as claimed in claim 19 or a new value.
In claim 20, line 3 “a force” is unclear whether the force is the same as claimed in claim 19 or a new force.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (2018/0055711).
With respect to claim 18, Choi discloses a method, comprising receiving data (see [0022], lines 4-9) from a sensor (18, fig 17) coupled to a lower assembly (1, fig 2), the lower assembly including a joint (15, fig 2) mechanically coupled to a force-transmitting linkage (16, fig 2), the lower assembly being configured to engage a foot of a user (11, fig 2; attached the apparatus to the foot); determining an instruction (controller controls the driving source; i.e. plantarflexion or dorsiflexion) based on the data from the sensor; and controlling an operation of a motor (12, fig 18) coupled to the force-transmitting linkage based upon the instruction (see [0123], lines 2-7).
With respect to claim 19, Choi discloses that when the data from the sensor is a pressure measurement value (pressure measured) greater than a threshold pressure measurement value (a first set pressure) controlling the operation of the motor to cause the motor to apply a force along 
With respect to claim 20, Choi discloses that when the data from the sensor is a pressure measurement value (pressure measured) less than a threshold pressure measurement value (first set pressure), controlling the operation of the motor to cause the motor to apply a force along the length of the force- transmitting linkage in a second direction (dorsiflexion) (see [0023], lines 1-1-5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 11-12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh (2017/0119613) in view of Choi (2018/0055711).
With respect to claim 1, Roh discloses a wearable assistance device (1, fig 1), comprising a battery (see [0064], lines 1-2); a motor (driving source; 110, fig 4) electrically coupled to the battery (see [0053], lines 3-4); a cable (122, fig 1) coupled to the motor at a first end of the cable (see fig 3, cable (122) is connected at one end to motor (110)); a first arm (45, fig 1) configured to removably couple to a lower leg of a user (via cuff 46, fig 1); a second arm (48, fig 1) coupled 
Roh discloses a controller (20, fig 1) with a processor (see [0065], lines 1-2) configured to be programmed to control the driving source (see [0068], lines 1-7) but lacks the controller configured to receive data from a sensor coupled to the second arm and configured to measure a pressure applied to the sensor, determine, using the data from the sensor, a current state value, determine a control instruction based at least on the current state value, and control an operation of the motor based on the control instruction.
 However, Choi teaches an apparatus (1, fig 2 of Choi) with a controller (19, fig 18 of Choi) configured to receive data from a sensor (18, fig 18 of Choi) coupled to a foot (11, fig 17 of Choi) and configured to measure a pressure applied to the sensor (see [0022], lines 5-6), determine, using the data from the sensor, a current state value (measured pressure), determine a control instruction based at least on the current state value (see [0022], lines 7-9 of Choi), and control an operation of the motor based on the control instruction (control the driving source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second arm and controller of Roh to include the sensor and functions as taught by Choi so as to accurately control the device based on the specific user.
 With respect to claim 3, the modified Roh shows that the first arm is configured to be coupled to the lower leg of a user by an orthotic cuff (46, fig 1 of Roh), and wherein a rotational axis of the rotational bearing (see rotation of 47 in figs 7-8 of Roh) is configured to be collinear with a rotational axis of an ankle joint of the lower leg when the first arm is coupled to the lower 
 With respect to claim 4, the modified Roh shows that the sensor is a pressure sensor (18, fig 17 and [0123], lines 3-4 of Choi), and when the data from the pressure measurement value (pressure measured) greater than a threshold pressure measurement value (a first set pressure) controlling the operation of the motor to cause the motor to apply a force along a length of the cable (plantarflexion) (see [0025], lines 1-5 of Choi).
 With respect to claim 8, the modified Roh shows the device further comprises a housing (30/31, fig 1 of Roh) and wherein the battery and the motor are disposed within the housing (see [0064], lines 1-4 of Roh) and the housing is configured to be worn proximate a waist of a user (see [0059], lines 6-7 of Roh).
 With respect to claim 9, Roh discloses a device (1, fig 1) with a motor (driving source; 110, fig 4); a force-transmitting linkage (122, fig 1), mechanically coupled to the motor (see fig 3, cable (122) is connected at one end to motor (110)); a lower assembly (45/47/48, fig 1) including a joint (47, fig 1) mechanically coupled to the force-transmitting linkage (see cable attached to 47 in fig 1), the lower assembly being configured to engage a foot of a user (foot supporter; 48, fig 1). 
Roh discloses a controller (20, fig 1) with a processor (see [0065], lines 1-2) configured to be programmed to control the driving source (see [0068], lines 1-7) but lacks the controller configured to transmit an instruction to the motor; and a sensor coupled to the lower assembly and communicably coupled to the controller, wherein the sensor is configured to detect a force; wherein the controller is configured to receive data from the sensor, and wherein the controller is configured to use the data to determine the instruction to be transmitted to the motor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second arm and controller of Roh to include the sensor and functions as taught by Choi so as to accurately control the device based on the specific user.
 With respect to claim 11, the modified Roh shows that the joint includes a first arm (45, fig 1 of Roh), a second arm (48, fig 1 of Roh), and a rotational bearing (47, fig 1 of Roh) coupled to the first arm and the second arm (coupled via 47, fig 1), the first arm is configured to be coupled to a lower leg by a cuff (46, fig 1 of Roh), and the second arm is configured to be coupled to a foot plate (48, fig 1 of Roh) beneath a foot.
With respect to claim 12, the modified Roh shows that the sensor is a pressure sensor (18, fig 17 and [0123], lines 3-4 of Choi), and data from the sensor is a pressure measurement value (pressure measured) greater than a threshold pressure measurement value (a first set pressure) controlling the operation of the motor to cause the motor to apply a force along a length of the force-transmitting linkage in a first direction (plantarflexion) (see [0025], lines 1-5 of Choi).
With respect to claim 14, the modified Roh shows that when the data from the pressure sensor is a pressure measurement value (pressure measured) less than a threshold pressure 
With respect to claim 17, the modified Roh shows that the device further comprises a housing (30/31, fig 1 of Roh) and wherein the battery and the motor are disposed within the housing (see [0064], lines 1-4 of Roh) and the housing is configured to be worn proximate a waist of a user (see [0059], lines 6-7 of Roh).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Choi as applied to claim 1 above, and further in view of Huang (2018/0168907).
With respect to claim 2, the modified Roh shows the cable but lacks the cable comprising an inner cable and a sheath around the inner cable.
However, Huang teaches an assistance device with a cable (400A/410/420, fig 9 of Huang) comprising an inner cable (410/420, fig 9 of Huang) and a sheath (400A, fig 9 of Huang).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable of the modified Roh with the sheath and inner cable of Huang so as to provide little friction surface to the cable (see [0090], line 11 of Huang).
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Choi as applied to claims 4 and 12 above, and further in view of Reese (2019/0232485).

However, Reese teaches an assistive device (1000, fig 1 of Reese) with a torque sensor coupled to the rotational bearing (see [0005], lines 1-2 of Reese), and wherein the force is at least partially determined by the torque measurement value (see [0005], lines 1-5 of Reese).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotational bearing of the modified Roh to include the torque sensor as taught by Reese so as to provide additional feedback to the control of the device.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Choi as applied to claim 4 above, and further in view of Horst (2015/0374573).
With respect to claims 6 and 15, the modified Roh shows data from the pressure sensor (see claim 1 above), but lacks data is a pressure measurement value less than a threshold pressure measurement value the controller is configured to not control an operation of the motor.
However, Horst teaches an assistive device (10, fig 1 of Horst) with a pressure sensor (‘foot pressure sensors’, fig 1 of Horst) when the data from the pressure sensor is a pressure measurement value less than a threshold pressure measurement value (see [0071], lines 29-31) the controller is configured to not control an operation of the motor (the force much reach a minimum to trigger the actuator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Roh .
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Choi as applied to claim 1 above, and further in view of Smith (2017/0196751).
With respect to claims 7 and 16, the modified Roh shows all the limitations as claimed above but lacks a disengagement mechanism configured to selectively disconnect the cable from the motor.
However, Smith teaches an assistive device (100, fig 1 of Smith) with a disengagement mechanism (106, fig 1 of Smith) configured to selectively disconnect the cable from the motor (see [0034], lines 4-9 of Smith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive shaft, motor, and case of the modified Roh to be disengaged from the cable as taught by Smith so as to allow the device to be passive or active.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Choi as applied to claim 9 above, and further in view of LaChappelle (10561564).
With respect to claim 10, the modified Roh shows the force-transmitting linkage includes a cable (122, fig 1 of Roh) that has a length which is substantially matched to a length of a leg of a user (see cable extends the length of the leg of device 1 in fig 1 of Roh), such that when the leg is straight the cable is substantially straight (see straight cable in fig 1 of Roh), and such that when the cable is straight the cable acts to partially support the weight of the device (see [0106], lines 4-6 of Roh) but lacks the cable being a Bowden cable.

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable of the modified Roh to be a Bowden cable as taught by LaChappelle so as to reduce friction caused by movement of the cables and the increase the flexibility (see col. 13, lines 54-56 of LaChappelle) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bogert (2005/0059908), Ikeuchi (8114034), Hsiao-Wecksler (2012/0289870), Konishi (2013/0053736), Nagata (2017/0273853), and Zistatsis (2018/0161188) are cited to show additional assistive devices with cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785